DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: line 10 states “an supply target” and should read “a supply target”.  
Claim 5 is objected to because of the following informalities: line 10 states “an electric moving body” and should read “the electric moving body” as it was already presented in line 3.  Further, line 11 states “an supply target” and should read “a supply target”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0075249 by Grabar et al. (Grabar hereinafter) in view of US 2018/0037121 by Narla.

Regarding claim 1, Grabar discloses an external power supply system [see at least Figures 1 and 3] comprising: an electric moving body [see at least Figure 1, (112)] including a power supply device [see at least Figure 1, (114); Figure 3, (338)], a communication unit [see at least Figure 1, (140); Figure 3, (374)], and a first control unit [see at least Figure 3, (344)]; a mobile terminal [see at least Figures 4A-6, (402)] configured to communicate with the communication unit [see at least Figure 7A, (701)]; and a server device [see at least Figures 4A-6, (404)] configured to communicate with the communication unit [see at least Figure 7A, (702)] and the mobile terminal [see at least Figure 7A, (703)], wherein the mobile terminal is configured to transmit authentication information to the communication unit or the server device [see at least Figure 7A, (705)], so as to request power supplying [see at least Figure 7A, (708)] 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to allow an electric moving body to supply power to a supply target for emergency use when an electric vehicle is connected to a building and there is a power outage, thus allowing the occupant to continue to power at least some of the building circuits.


Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0075249 by Grabar et al. (Grabar hereinafter) in view of US 2018/0037121 by Narla in further view of US 2014/0354235 by Chauhdary et al. (Chauhdary hereinafter).

Regarding claim 2, Grabar in view of Narla teaches the external power supply system according to claim 1.
Grabar discloses , and at least either of the communication unit or the server device includes a storage unit configured to store the authentication information and the power supply information [see at least paragraph 0057, “Pairing data can be stored”…].
Narla discloses further comprising a power supply facility [see at least Figure 1, (100)] configured to receive electric power from the power supply device [see at least paragraph 0038] and supply power to the supply target [see at least Figure 1, (116)], wherein the power supply 
Grabar in view of Narla fails to disclose the first control unit or the second control unit transmits power supply information to the communication unit or the server device, when the power supply to the supply target ends.  However, Chauhdary discloses sending a power supplying finished information [see at least Figure 12].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to notify the user when power is no longer supplied, to inform the user of the power supply situation, so as to allow the user to adjust to the situation.

Regarding claim 3, Grabar in view of Narla in further view of Chauhdary teaches the external power supply system according to claim 2.
Narla discloses wherein the power supply facility further includes at least one battery [see at least Figure 1, (102)], wherein the second control unit is configured to receive on-board information and battery control information [see at least paragraph 0065, the controller can adjust which batteries are connected based on charged], and power is supplied to the supply target via the battery [see at least paragraph 0050].

Regarding claim 5, Grabar discloses an external power supply method [see at least Figures 1, 3 and 7A] comprising: a registration step [see at least Figure 7A, (701)] including registering user information to a communication unit of an electric moving body [see at least Figure 1, (140); Figure 3, (374)] or a server device [see at least Figures 4A-6, (404)]; a power supply request step including transmitting authentication information from a mobile terminal to the communication 
Grabar fails to disclose a power supply step including supplying power to an supply target.
However, Narla discloses an electric vehicle which can be controlled to supply power to external loads [see at least Figure 1; Abstract; paragraph 0038, “Alternatively, EV 140 can supply AC power via bidirectional AC/DC converter”…].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to allow an electric moving body to supply power to a supply target for emergency use when an electric vehicle is connected to a building and there is a power outage, thus allowing the occupant to continue to power at least some of the building circuits.
Grabar in view of Narla fails to teach and a power supply information transmission step including transmitting power supply information to the communication unit, when power supplying to the supply target ends.  However, Chauhdary discloses sending a power supplying finished information [see at least Figure 12].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to notify the user when power is no longer supplied, to inform the user of the power supply situation, so as to allow the user to adjust to the situation.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0075249 by Grabar et al. (Grabar hereinafter) in view of US 2018/0037121 by Narla in further view of US 2012/0081073 by Niemann et al. (Niemann hereinafter).

Regarding claim 4, Grabar in view of Narla teaches the external power supply system according to claim 1.
Grabar discloses wherein, when the authentication information is acquired, the first control unit or the server device performs comparison with user registration information registered in advance [see at least paragraph 0063], and the first control unit transmits a power supply permitted signal to the power supply device based on a result of the comparison [see at least Figure 7A, (707) and (708)].
Grabar in view of Narla fails to teach and performs control to prohibit an operation of a traveling drive device of the electric moving body.  However, Niemann discloses preventing a vehicle from starting or traveling while connected [see at least paragraph 0022].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to prevent the vehicle from operating, so as to not damage the connection equipment, thus preventing possible shock or fire.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0075249 by Grabar et al. (Grabar hereinafter) in view of US 2018/0037121 by Narla in further view of US 2014/0354235 by Chauhdary et al. (Chauhdary hereinafter) and US 2012/0081073 by Niemann et al. (Niemann hereinafter).


Grabar in view of Narla in further view of Chauhdary fails to teach further comprising a traveling prohibition signal transmission step including transmitting a traveling prohibition signal to a traveling drive device of the electric moving body prior to or at the same time as the power supply permission step.  However, Niemann discloses preventing a vehicle from starting or traveling while connected [see at least paragraph 0022].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to prevent the vehicle from operating, so as to not damage the connection equipment, thus preventing possible shock or fire.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu (US 2019/0389315) discloses a vehicle charging/communicating system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836